Citation Nr: 0617853	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from August 1987 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In April 2006, a hearing was held 
before the undersigned; a copy of the transcript is in the 
record.  

In statements received in November 2005, the veteran appears 
to raise claims of service connection for a right shoulder 
dislocation and for degenerative arthritis secondary to 
service-connected residuals of a left elbow fracture.  These 
matters are referred to the RO for appropriate action.    

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.
  

FINDING OF FACT

The veteran has no more than Level I hearing impairment, 
bilaterally. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 
4.85, Diagnostic Code (DC) 6100 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  In the present 
case, the veteran was provided with the required notice by 
letters dated in February 2003, April and October 2005, and 
March 2006.  VA specifically informed the veteran of the 
evidence required to substantiate his increased rating claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and that he should 
submit any evidence in his possession pertaining to his 
claim.  He was also given information about the disability 
rating and effective date to be assigned if his claim were to 
be granted.  Therefore, the Board finds that the veteran was 
provided with the notice required by the VCAA.

The record contains copies of a hearing transcript, service, 
private and VA records, and lay statements, as well as VA 
examination reports.   The veteran has not identified any 
additional pertinent evidence that might be used to 
substantiate his claim.  The Board is unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his increased rating 
claim.

Although the 2005 and 2006 VA notice letters were provided to 
the veteran after the initial adjudication, the Board finds 
that he has not been prejudiced thereby.  The content of the 
notices provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  In light of the 
denial of the claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the 
veteran or his representative have alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown, as the RO readjudicated the veteran's claim and issued 
a supplemental statement of the case in May 2005.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the notices.  
Thus, the Board finds that the purpose behind the duty and 
notice requirements have been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Since the initial 
grant of service connection, the veteran's hearing loss has 
been assigned a noncompensable rating under 38 C.F.R. § 4.85, 
DC 6100.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

In a May 2003 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating.  That decision was based on 
service medical records showing a gradual, but slight 
decrease in his hearing during service.  

VA afforded the veteran audiological examinations in May and 
June 2003 and March 2005, which showed puretone thresholds, 
in decibels, were as follows:   




HERTZ




1000
2000
3000
4000
RIGHT

20
60
60
60
LEFT

20
60
55
65

The average puretone threshold was 50 Hertz for both ears.  
Speech recognition ability (Maryland CNC) was 94 percent, 
bilaterally.  The examiners indicated that the veteran had 
moderately severe sensorineural loss from 2000 to 4000 Hertz, 
bilaterally.  These results warrant findings of hearing 
acuity of Level I in both ears under Table VI commensurate 
with a noncompensable rating under Table VII of 38 C.F.R. § 
4.85.

The Board has considered the veteran's testimony and argument 
that his hearing loss warrants a compensable rating.  The 
veteran testified that he cannot wear his hearing aids at all 
times because there are places in the workplace where he has 
to wear hearing protection, then he has to take his hearing 
aids out and then he is more or less a safety hazard to 
others.  But the evidence of record clearly weighs against 
the assignment of a compensable rating.  The Board has 
reviewed the hearing tests in the record and, unfortunately, 
they do not provide a basis for a compensable evaluation.  
The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  As noted above, a 
rating for hearing loss is reached by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann, 3 Vet. App. at 349.  In this case, application of 
the Rating Schedule to the numeric designations assigned 
based upon the relevant findings obtained upon VA 
audiological examinations show that the criteria for a 
compensable rating are not met.  Since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's hearing loss was greater than 
Level I in either ear.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

The record also contains other audiological examination 
results.  An August 2004 report from Central Arkansas Veteran 
Health System showed word recognition scores recorded in NU-6 
word lists.  There are also examinations from Medcor dated in 
November 2004, February 2005, and February 2006, which do no 
include word recognition scores.  But because they do not 
include controlled speech discrimination tests (Maryland CNC) 
scores and it is not clear that they were performed by state 
licensed audiologists, they cannot be used for evaluation 
purposes.  38 C.F.R. § 4.85(a). 

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that veteran has been hospitalized for his hearing 
loss or that it has caused marked interference with 
employment.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against an initial 
compensable rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied. 


REMAND

In a July 2003 rating decision, the RO denied service 
connection for tinnitus.  In a notice of disagreement 
received in September 2003, the veteran indicated that he 
disagreed with the decisions pertaining to his claim for 
hearing problems.  At the April 2006 videoconference hearing 
and in a statement received in April 2006, the veteran 
clarified that he had desired to include the claim for 
tinnitus in his appeal.  As such, a remand is required to 
accord the RO an opportunity to furnish the veteran and his 
representative an SOC on this issue.  See Manlincon v. West, 
12 Vet. App. 328 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case (SOC) pertaining to the issue of 
entitlement to service connection for 
tinnitus.  The veteran is hereby 
notified that, following the receipt of 
the SOC concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


